2 So. 3d 418 (2009)
In re Kenner O. MILLER, Jr.
No. 2009-B-0271.
Supreme Court of Louisiana.
February 11, 2009.

ORDER
Considering the Petition for Interim Suspension for Threat of Harm filed by the Office of Disciplinary Counsel, and the response thereto filed by respondent agreeing to the entry of an order of interim suspension,
IT IS ORDERED that Kenner O. Miller, Jr., Louisiana Bar Roll number 1963, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana